Citation Nr: 0532944	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for schizophrenia, finding 
that the veteran had not submitted new and material evidence 
to reopen his claim.  In July 2003, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.

The Board reopened the veteran's service connection claim for 
schizophrenia in May 2004 based on new and material evidence, 
but remanded the issue on the merits for additional 
development.  The requested development has been 
accomplished; thus, this case is properly before the Board.  


FINDINGS OF FACT

1.  Schizophrenia was not diagnosed within one year of active 
service, or for many years thereafter.

2.  The competent medical evidence of record does not relate 
the veteran's current schizophrenia to service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
nor may its incurrence or aggravation therein be presumed.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
September 2002 rating decision, December 2002 statement of 
the case (SOC), and July 2005 supplemental statement of the 
case (SSOC) that discussed the pertinent evidence, and the 
laws and regulations related to a service connection claim 
for schizophrenia.  These documents essentially notified the 
veteran of the evidence needed to prevail on his claim.

In addition, in a June 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO notified the 
veteran again in April 2005.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letters dated in June 2004 
and April 2005 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a September 2002 rating decision, the RO denied 
the veteran's service connection claim for schizophrenia.  In 
June 2004 and April 2005, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in June 2004 and April 2005 was not 
given prior to the first AOJ adjudication of the claim, the 
subsequent VA letters corrected any procedural errors.  The 
notice was provided by the AOJ prior to the last transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from September 1973 to 
January 2005.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in June 2005, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for schizophrenia.  On 
his VA-Form 9, he stated that he was diagnosed as having 
schizophrenia in service.  The veteran also testified at a 
July 2003 Board hearing that he got depressed and slashed his 
wrists when his uncle was killed and that he has had 
schizophrenia since 1969.  He indicated that in service he 
had more than one episode and was started on a nerve pill, 
and sometimes was administered a shot.  The veteran's mother 
and sister submitted statements in July 2004 that they 
noticed a change in the veteran's behavior after service.  
Specifically, the veteran's sister stated that the veteran 
would walk around the neighborhood talking to himself and 
would write letters to various doctors, which were returned 
by local police indicating that the veteran was a threat to 
himself and his doctors.  She also stated that the veteran 
has told her he hears voices the same as he experienced in 
the Army and that he often tapes his mouth shut to refrain 
from responding to the voices.  The veteran's mother stated 
that after service the veteran began experiencing nightmares 
each night and would wake up screaming and shouting 
incoherently.  She indicated that the veteran would have 
frequent hallucinations and would state that the Army people 
were after him and were trying to kill him.  She also noted 
that as time passed his behavior and actions became more 
bizarre, eventually leading to inpatient care in a mental 
institution in 1973.  In sum, the veteran and his family 
contend that his current schizophrenia is directly related to 
his service, thus entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including psychoses, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

Initially, the evidence shows on-going psychiatric treatment 
for schizophrenia, which is currently present.

VA hospital records dated from September 1973 to April 1974 
show in-patient treatment for schizophrenia, undifferentiated 
type.  This diagnosis was continued in VA psychiatric 
treatment records dated from October 1981 to June 2005.  The 
diagnosis on a June 2005 VA examination report was 
schizophrenia, in partial remission with prominent negative 
symptoms.

The next issue is whether there is any in-service incurrence 
or aggravation of schizophrenia.

At induction in October 1966, there was a finding of general 
nervousness.  

In September 1969, the veteran reported that he was "coming 
apart" and that he had a similar event in college two years 
ago.  He stated that almost anything bothers him.  A 
September 1969 clinical record shows no psychiatric diagnosis 
was established; but a diagnosis of anxiety was given and 
medication was prescribed.

A March 1970 employee medical report for a food handler 
position shows a normal neurological and psychiatric 
examination.

At separation in June 1970, the veteran had a normal 
psychiatric examination, and the examiner indicated no 
significant unit history.

Thus, the medical evidence shows a current diagnosis of 
schizophrenia with ongoing treatment since 1973, and in-
service treatment for anxiety.  While there are findings of 
general nervousness prior to service, this is not enough to 
rebut the presumption of soundness at entry to service, as 
there is no clear and unmistakable evidence of any pre-
service psychosis.  See 38 C.F.R. § 3.304(b).  As such, the 
determinative issue becomes whether the medical evidence 
shows that the current schizophrenia was incurred service.

The Board first notes that the first diagnosis of 
schizophrenia was in 1973, which is not within one year after 
discharge.  Thus, service connection on a presumptive basis 
is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Moreover, the Board also finds that service connection is not 
warranted on a direct incurrence basis.

A June 2005 VA examination report shows that the veteran's 
medical records and claims file were reviewed and that the 
veteran reported no mental health treatment or injuries to 
the head prior to service.  The examiner noted that the 
veteran was seen in 1969 for his schizophrenia and given 
prescription medication every four weeks until discharge and 
that the veteran was hearing voices and having visual 
hallucinations.  The veteran stated that his hallucinations 
began in 1968 at mess hall when a voice was talking to him 
about his ovaries.  The examiner also noted the veteran's 
1969 in-service report that he was "coming apart" and the 
diagnosis of anxiety.  After service, the examiner reported 
that the veteran began feeling depressed in 1973 after his 
uncle was killed and his VA money was cut.  The veteran 
stated that his mood had been sedated in the past though now 
it was pretty good.  The examiner then reported on the 
chronology of the veteran's treatment for schizophrenia from 
1973 to present.  The examiner found that after interviewing 
the veteran and his sister, and reviewing the claims file, 
the veteran had carried a diagnosis of schizophrenia for many 
years, though his psychotic symptoms had been in remission in 
the past and presently, with some residual symptoms still 
evident.  The examiner indicated that research on the 
etiology of schizophrenia suggested the importance of genetic 
factors, though environmental influences could not be ruled 
out.  The examiner also noted that documents in the veteran's 
claims file suggested symptoms were present prior to the 
military, though this was not reported during the present 
examination.  The examiner indicated that the veteran did not 
relate a situation in the military, which could have 
aggravated the onset of his schizophrenia; thus, the 
examiner's opinion was that the veteran's schizophrenia was 
"not related to the service nor was it aggravated by the 
service."  This is the only opinion of record addressing the 
etiology of the veteran's schizophrenia.
    
Thus, upon review, the Board finds that the preponderance of 
the evidence is against the claim.  Although the veteran 
reported auditory and visual hallucinations in service 
starting in 1968, there are no in-service findings of 
schizophrenia.  The veteran had normal psychiatric 
examinations in March 1970 and at discharge in June 1970.  
Additionally, upon review of the claims file and interviews 
with the veteran and his sister, the June 2005 VA examiner 
found that the veteran's schizophrenia was not related to 
service.  The examiner similarly noted that while the 
evidence suggested symptoms prior to the military, there was 
no evidence of aggravation in service.

The Board notes the veteran's and his family's assertions 
that his schizophrenia is related to his service; however, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
and his family's lay assertions, they do not outweigh the 
medical evidence of record, which shows that the veteran's 
schizophrenia was not incurred in or aggravated by service.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In sum, the claim of service connection for schizophrenia is 
denied.  In making this decision, the Board has considered 
the benefit-of-the-doubt-doctrine.  However, as the evidence 
is not equibalanced, in this regard, the benefit-of-the-
doubt-doctrine does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


